                            UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   LAFAYETTE DIVISION

JOSHUA FRANCIS HARDEWAY                              CIVIL ACTION NO. 6:18-CV-00871

VERSUS                                               JUDGE TERRY A. DOUGHTY

FRESH PICKIN’S MARKET, INC., ET AL.                  MAG. JUDGE CAROL WHITEHURST

                                            RULING

       Pending before the Court is a Rule 12(c) Motion for Judgment on the Pleadings [Doc. No.

24] filed by Defendants Fresh Pickin’s Market of Acadiana, Inc. (“Fresh Pickin’s”), and Russell

Sais (collectively “Defendants”). Plaintiff Joshua Francis Hardeway (“Hardeway”) filed an

opposition [Doc. No. 26].

I.     ALLEGED FACTS AND PROCEDURAL BACKGROUND

       Hardeway, who is self-represented, filed a Complaint against Defendants alleging they

are liable to him for $1,000,000 in damages because “[t]he defendant said I am not getting any

money or retaining employment until I give him social security number.” [Doc. No. 1-1]. Fresh

Pickin’s replies that it is “ready, willing, and able to pay” Hardeway his wages as soon as

Hardeway provides his Social Security number [Doc. No. 24-1, p. 1]. Hardeway refuses to

provide his Social Security number, contending he is not required to do so. The parties are, thus,

at a stalemate.

II.    LAW AND ANALYSIS

        A.        Standard of Review

       The standard for deciding a Rule 12(c) motion is the same as a Rule 12(b)(6) motion to

dismiss. In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). In determining
whether dismissal is appropriate, the court must decide whether the facts alleged in the

pleadings, if true, would entitle the plaintiff to a legal remedy. Ramming v. United States, 281

F.3d 158, 162 (5th Cir. 2001); Cinel v. Connick, 15 F.3d 1338, 1341 (5th Cir. 1994). When

considering a Rule 12(c) motion, the Court must construe the allegations in the complaint in the

light most favorable to the non-moving party, but conclusory allegations and unwarranted

deductions of fact are not accepted as true. Tuchman v. DSC Communications Corp., 14 F.3d

1061, 1067 (5th Cir. 1994). Judgment on the pleadings is appropriate only if there are no

disputed issues of material fact and only questions of law remain. Voest–Alpine Trading USA

Corp. v. Bank of China, 142 F.3d 887, 891 (5th Cir. 1998).

       Conclusory allegations and unwarranted deductions of fact, however, are not accepted as

true. Tuchman v. DSC Communications Corp., 14 F. 3d 1061, 1067 (5th Cir. 1994). Nor should

the court accept legal conclusions masquerading as factual conclusions. Fernandez-Montes v.

Allied Pilots Ass’n, 987 F. 2d 278, 284-85 (5th Cir. 1993). A plaintiff must allege sufficient facts

to establish each element of his or her cause of action. In re: Plywood Antitrust Litig., 655 F. 2d

627, 641 (5th Cir. 1981), cert. denied, 462 U.S. 1125 (1983). Dismissal is proper when the

complaint is silent regarding a required element to obtain relief. Expinoza v. Missouri Pac. R.R.,

754 F. 2d 1247, 1248 (5th Cir. 1985).

       B.      Analysis

       Hardeway’s Complaint is drafted using the Court’s form pro se Complaint for

Employment Discrimination (Form Pro Se 7). Hardeway states he is seeking relief under the




                                                 2
Fair Labor Standards Act (“FLSA”), 29 U.S.C. 201, et seq.; 42 U.S.C. 1981; “42 U.S.C. 1964,”1

and the Louisiana Wage Payment Act (“LWPA”), LA. REV. STAT. § 23:631, et seq.

        Defendants contend they are entitled to judgment as a matter of law dismissing all of

Hardeway’s claims because Hardeway has no cause of action under the relevant statutes and case

law, based on his refusal to provide his Social Security number. Defendants further contend that,

to the extent Hardeway may be asserting a claim under Title VII of the Civil Rights Act of 1964,

as codified 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”), Hardeway has failed to exhaust his

administrative remedies, and, thus, his claim should be dismissed.

                 1.       Dismissal for Failure to Provide Social Security Number

        While Defendants dispute the facts alleged in the Complaint, for purposes of this motion

only, they are assumed to be true. See United States v. Gaubert, 499 U.S. 315, 327 (1991). In

the Complaint, Hardeway asserts the following claims:

                 *Hardeway alleges that he was an employee of Fresh Pickin’s.

                 *Hardeway alleges that that Russel Saia, owner of Fresh Pickin’s, told him
                 he would not be paid if he did not provide his Social Security number.

                 *Hardeway alleges that Defendants violated the “U.S. 5th Amendment
                 and a few other federal violations.”

                 *Hardeway demands $1,000,000.00 for “taken [sic] [his] property, under
                 U.S. 5th amendment the ‘takings clause,’ also public humiliation,
                 economic hardship.”

                 *Hardeway alleges the discriminatory conduct of which he complains
                 includes termination of employment, retaliation, and unpaid wages and
                 threats.

                 *Hardeway alleges he was discriminated against based on race and “fired
                 because of dreads.”


1
 42 U.S.C. 1964 does not exist. In view of Hardeway’s pro se status, the Court will assume that he is intending to
make a claim under Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17, although
he did not check that box in his Complaint.

                                                        3
                *Hardeway alleges he is no longer an employee at Fresh Pickin’s and that
                he has not been compensated for his time there.

[Doc. Nos. 1, 1-1, and 1-2].

       Hardeway has not clearly expressed a reason for refusing to provide his Social Security

number. However, he states in his Complaint:

       On 11/28/2017, Russel Saia said I was not going to get paid, if I did not voluntary
       give him my social security accounting number. Russel also got in my face,
       screaming at I calling I a sovereign citizen, then Russel stated that I will not be an
       employee or get money (my property), if I did not voluntarily give him my social
       security number. Russel violated my U.S. 5th amendment and a few other federal
       violations.
       [Doc. No. 1-2].

       Defendants contend that all of Hardeway’s claims should be dismissed because Federal

law mandates that an employee must report his Social Security number to his employer and that

the employer must report the Social Security number to the IRS. See 26 C.F.R. § 31.6011(b)-

2(b)(i). If an employee refuses to show his Social Security card to his employer, the employer

must inform the employee of his duty to do so under applicable federal law. 26 C.F.R. §

31.6011(b)-2(c)(2)(i).

       Should the employee still refuse, the employee and the employer are both subject to

penalties from the IRS for failure to report the employee’s Social Security number. 26 U.S.C.A.

§ 6721(a)(2)(B); see also Baltgalvis v. Newport News Shipbuilding Inc., 132 F. Supp. 2d 414,

418 (E.D. Va.), aff'd, 15 F. App’x 172 (4th Cir. 2001) (where the court held that both employee

and employer are subject to IRS penalties when employee fails/refuses to disclose his Social

Security number). Thus, an employee’s refusal to report his Social Security number to his

employer exposes the employer, as well as himself, to potential liability in the form of penalties

from the IRS.




                                                 4
           To the extent Hardeway bases his claim under the FLSA, the purpose of that legislation is

to eliminate low wages and long hours. Usery v. Pilgrim Equipment Co., Inc., 527 F.2d 1308,

(5th Cir. 1971). FLSA is intended to protect certain groups of the population from substandard

wages and excessive hours which endanger the national health and well-being and free flow of

goods in interstate commerce. Foremost Dairies, Inc. v. Wirtz, 381 F.2d 653, (5th Cir. 1967).

Here, however, there is no violation of the FLSA because Federal law mandates that an

employee must provide his Social Security number to his employer, and Defendants are willing

to pay Hardeway, once he produces his Social Security number.

           For the same reason, there is no violation of 42 U.S.C. § 1981, which prohibits all forms

of racial discrimination, whether public or private, in making contracts. Hardeway alleges no

facts that could support such a claim, only the conclusion that he was subjected to race

discrimination because of his dreads.2 Such conclusory statements fail to suffice under Rule

12(c).

           The LWPA was designed to compel prompt payment of wages upon an employee’s

discharge or resignation. Blanson v. Town of Richwood, 46,755 (La. App. 2d Cir. 12/14/11), 81

So.3d 230, 234. However, if there is a good-faith non-arbitrary defense to liability, i.e., a

reasonable basis for resisting liability, the court may refrain from imposing penalties. Breard v.

Summit Inst. for Pulmonary Med. & Rehab., Inc., 97-1784 (La. 3/4/98), 707 So.2d 1233, 1236.

This is the situation here, where Defendants are willing to pay Hardeway once he provides his

Social Security number.

           To the extent that Hardeway may be asserting a discrimination claim under Title VII, a

right to privacy claim, or an equal protection claim, federal courts have made clear that the



2
    Hardeway had been hired by Defendants only days earlier despite his dreads.

                                                          5
disclosure of an individual’s Social Security number for employment purposes does not violate

an individual’s constitutional rights. See Cassano v. Carb, 436 F. 3d 74, 75 (2d Cir. 2006).

       In Cassano v. Carb, a plaintiff-employee brought suit against her former employer

alleging civil rights violations because the defendant-employer ordered the plaintiff employee to

disclose her Social Security number for employment purposes. The plaintiff refused to provide

her Social Security number, after which the defendant employer terminated her employment.

The plaintiff claimed that she “was being placed in dire jeopardy of having her identity stolen”

should she disclose her Social Security number to her employer. The plaintiff’s alleged cause of

action was based upon 42 U.S.C. §§ 1981, 1983, 1985, and 1986, her right to privacy guaranteed

under the Fourth Amendment, and the Equal Protection Clause of the Fourteenth Amendment.

       The defendant-employer moved to dismiss the plaintiff-employee’s lawsuit for failure to

state a claim for which relief could be granted, and the district court granted the defendant’s

motion to dismiss. On appeal, the Second Circuit affirmed, stating in pertinent part:

       The Discrimination Claim

       Plaintiff's reliance on anti-discrimination statutes is misplaced because
       defendants' policy of requiring SSNs applied equally to all employees and was
       also a necessary consequence of defendants' obligations under federal law. As the
       District Court noted, federal law requires that employers gather and report the
       SSNs of their employees to aid enforcement of tax and immigration laws. See,
       e.g., 8 C.F.R. §§ 274a.2(a), (b)(1)(i), 274a.10(b)(2); Immigration Form I–9.
       Further, the federal statute limiting the disclosure of SSNs contains an explicit
       provision allowing the collection of SSNs to meet the requirements of other
       federal laws. 5 U.S.C. § 552a note (exempting from general rule barring
       government from denying “any individual any right, benefit, or privilege provided
       by law because of such individual's refusal to disclose his social security account
       number” denials based on requiring “any disclosure which is required by Federal
       statute”); see Green v. Philbrook, 576 F.2d 440, 442–46 (2d Cir.1978) (rejecting
       challenge based on Privacy Act of 1974 to state program restricting welfare aid to
       those who furnish SSNs).

       Other federal courts have held that when an employee or job applicant refuses on
       religious grounds to provide an SSN, employers may fire or refuse to hire him.

                                                 6
       See Seaworth v. Pearson, 203 F.3d 1056, 1057–58 (8th Cir.2000) (dismissing
       Title VII claim); Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 830–31
       (9th Cir.1999) (same); see also Yisrael v. Per Scholas, Inc., 2004 WL 744485, at
       *1 (S.D.N.Y. Apr.7, 2004), 2004 U.S. Dist LEXIS 5807, at *2 (dismissing
       discrimination claim filed on ground that “the use of a Social Security number for
       [tax] withholding purposes constitutes ‘enumeration of flesh,’ which the Bible
       describes as evil”). We agree with the reasoning of our sister circuits and
       therefore conclude that here—where Cassano has not even alleged a religious
       basis for refusing to provide an SSN but instead relies on her fear of identity
       theft—plaintiff's discrimination claim must fail.

       The Constitutional Right to Privacy and Equal Protection Claims

       We also agree with the District Court's conclusion that the Constitution does not
       provide a right to privacy in one's SSN. Like the Seventh Circuit and other
       federal courts to address this question, we decline to expand the constitutional
       right to privacy to cover the collection of SSNs. See McElrath v. Califano, 615
       F.2d 434, 441 (7th Cir.1980); Doyle v. Wilson, 529 F.Supp. 1343, 1348 (D. Del.
       1982) (collecting cases supporting proposition that “mandatory disclosure of one's
       social security number does not so threaten the sanctity of individual privacy as to
       require constitutional protection”).

       Cassano's claim under the Equal Protection Clause of the Fourteenth Amendment
       similarly lacks merit. The federally mandated collection of employees' SSNs is
       neutrally applied, and those who refuse to disclose their SSNs for fear of identity
       theft do not constitute a protected class for the purpose of equal protection
       jurisprudence. There is no doubt that laws requiring employers to collect SSNs of
       employees have a rational basis. See Fitzgerald v. Racing Ass'n of Cent. Iowa,
       539 U.S. 103, 106–07, 123 S.Ct. 2156, 156 L.Ed.2d 97 (2003) (while upholding
       constitutionality of state law taxing racetrack slot machines and riverboat slot
       machines at different rates, noting that tax and economic regulations will be
       reviewed for rational basis); cf. Charles C. Steward Mach. Co. v. Davis, 301 U.S.
       548, 583–84, 57 S.Ct. 883, 81 L.Ed. 1279 (1937) (upholding Social Security Act
       against constitutional challenges).

Id. at 75-76.

        For the same reasons expressed by the Court in Cassano v. Carb, which this Court finds

persuasive, Hardeway has failed to establish the essential elements of his Title VII and

constitutional claims.




                                                7
               2.      Dismissal for Failure to Exhaust Administrative Remedies.

       As indicated above, although Hardeway did not check the box indicating he was making

a Title VII claim, he did state he was making a claim under “42 U.S.C. 1964,” which could

possibly indicate his intent to assert a Title VII claim.

       Defendants contend that, to this extent, the Title VII claim must be dismissed because

Hardeway failed to obtain a Right to Sue Letter from the Equal Employment Opportunity

Commission (“EEOC”), which is a prerequisite to filing suit in federal court under Title VII.

       In response to paragraph IV in the form document, which pertains to the basis of

jurisdiction, Hardeway states “N/A” regarding whether he filed a charge with the EEOC

regarding the alleged discriminatory conduct. [Doc. No. 1, p. 5]. Hardeway attached no EEOC

Right to Sue letter to the Complaint. However, his Complaint states “Defendant(s) discriminated

against me based on my . . . race, fired because of dreads.” [Doc. No. 1, p. 4].

        “It is well-established that summary judgment may be granted against a non-movant

solely on the basis of failure to exhaust administrative remedies.” Miller v. Southwestern Bell

Telephone Co., 51 Fed. App’x. 928, n. 5 (5th Cir. 2002); citing Tech. Dev. v. Brown, 63 F.3d

445, 447 (5th Cir. 1995.) “The Supreme Court has held that a plaintiff may not bring claims in a

lawsuit that were not included in the filed EEOC charge. This requirement serves to enhance the

administrative enforcement process by ensuring that the EEOC can conduct a full investigation

while also providing the employer with advanced notice of the claim and an opportunity to

resolve the dispute.” Id. (citing Alexander v. Gardner-Denver Co., 415 U.S. 36, 47, (1974);

Harper v. Godfrey Co., 45 F.3d 143, 148 (7th Cir. 1995)).




                                                   8
        Thus, Hardeway’s claims, to the extent they allege discrimination or retaliation, are

additionally subject to dismissal because he has failed to allege that he filed a charge with the

EEOC and obtained a notice of right to sue.

III.    CONCLUSION

        For the foregoing reasons, Defendants’ Motion for Judgment on the Pleadings [Doc. No.

24] is GRANTED, and Hardeways’s claims are DISMISSED WITH PREJUDICE in their

entirety.

        MONROE, LOUISIANA, this 3rd day of May, 2019.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                 9
